UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4959


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEVON RAYNARD NICHOLSON,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:09-cr-00200-TDS-1)


Submitted:   May 19, 2011                          Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and    AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Randall S. Galyon, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jevon    Raynard    Nicholson    appeals    his    conviction       and

210-month sentence after entering a conditional guilty plea to

one count of possession with intent to distribute cocaine base,

in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(B) (West 1999 &

Supp. 2010).           Nicholson asserts that the district court erred

when it denied his motions to suppress the fruits of a police

search    on    his     vehicle.     Because    we   disagree,     we    affirm    the

district court’s judgment.

               In      reviewing    the   district        court’s        denial     of

Nicholson’s suppression motions, we review the district court's

factual        determinations       for   clear      error      and      any     legal

determinations de novo.             United States v. Kelly, 592 F.3d 586,

589 (4th Cir.), cert. denied, 130 S. Ct. 3374 (2010).                          Because

the district court denied Nicholson’s motions, we construe the

evidence “in the light most favorable to the government.”                          Id.

We have reviewed the transcript of the suppression hearing and

have considered the parties’ arguments and discern no error in

the district court’s denial of Nicholson’s suppression motions.

               Accordingly, we affirm the district court’s judgment.

We   dispense       with   oral    argument    because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED

                                          2